                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED:6/21/2021


 UNITED STATES OF AMERICA,
                                                                    No. 20-CR-146 (RA)
                                   v.
                                                                          ORDER
                     INGARFIELD,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         A conference is scheduled for Thursday June 24, 2021 at 10:00 a.m. To

access the proceeding, use the following dial-in information:

         Dial-In Number: 888-363-4749

         Access Code: 1015508



SO ORDERED.

Dated:     June 21, 2021
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
